DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-7, 9-15, 17-23 have been allowed.
	Claims 8, 16 and 24 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dominic M. Yobbi  on 02/18/2020.
	The application has been amended as follows:
	Claim 17 have been amended, remaining claims are as filled on 12/04/2020.
	Claim.17 (Currently Amended) An autonomous driving transportation vehicle apparatus comprising: at least one piece of equipment for operating the autonomous driving transportation vehicle; and a control unit for controlling the at least one piece of equipment as part of a driving assistance system of the autonomous driving transportation vehicle, the control unit including: a controller for controlling the at least one piece of equipment of the transportation vehicle driving assistance system, the controller comprising: a main function unit configured to produce and provide a function parameter set having at least one function parameter for control of the function of the at least one piece of equipment; and a test and auxiliary function unit wherein the main function unit and the test and auxiliary function unit are implemented as a combination of software stored on a non-transitory computer readable medium and/or .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 11-14) of 12/04/2020, amended claims filled on 12/04/2020 and closet prior art of record Pink (US20170115661A1).
Pink discloses a monitoring device is arranged to monitor the control device during the automatic guidance of the vehicle by the control device if an error is identified to take over the automatic guidance of the vehicle from the control device. The monitoring device is formed to determine a collision and/or 
In regards to claim 1, Pink either individually or in combination with other prior art fails to teach or render obvious a main function unit configured to produce and provide a function parameter set having at least one function parameter for control driver assistance system functionality; and a test and auxiliary function unit, wherein the main function unit and the test and auxiliary function unit are implemented as a combination of software stored on a non-transitory computer readable medium and/or an application specific integrated circuit, and wherein the test and auxiliary function unit is configured to: test the function parameter set of the main function unit to determine whether the at least one parameter is within a predetermined range of values to determine whether to operate the test and auxiliary function unit in a normal mode of operation or an auxiliary mode of operation , output the function parameter set of the main function unit in response to a determination that the at least one parameter is within the predetermined range of values so as to operate the test and auxiliary function unit in the normal mode of operation to control driver assistance system functionality, and produce an auxiliary parameter set having at least one auxiliary parameter in response to a determination that the at least one parameter is not within the predetermined range of values so as to operate the test and auxiliary function unit in the auxiliary mode of operation and outputting the auxiliary parameter set to control driver assistance system functionality, -2-App. No. 16/164,294 52461-287040/K24577 wherein the main function unit is configured for functional and/or operational safety according to a first level of the ISO 26262 standard, wherein the test and auxiliary function unit is configured for functional and/or operational safety according to a second level of the ISO 26262 standard, and wherein the first level is different than the second level.
In regards to claim 9, Pink either individually or in combination with other prior art fails to teach or render obvious a main function unit configured to produce and provide a function parameter set having at least one function parameter for control driver assistance system functionality; and a test and auxiliary 
In regards to claim 17, Pink either individually or in combination with other prior art fails to teach or render obvious a main function unit configured to produce and provide a function parameter set having at least one function parameter for control of the function of the at least one piece of equipment; and a test and auxiliary function unit wherein the main function unit and the test and auxiliary function unit are implemented as a combination of software stored on a non-transitory computer readable medium and/or an application specific integrated circuit, and wherein the test and auxiliary function unit is configured to: test the function parameter set of the main function unit to determine whether the at least one parameter is within a predetermined range of values to determine whether to operate the test and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662